SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                               In the Matter of Registrant N.B. (A-94-13) (073613)

Argued February 3, 2015 -- Decided July 7, 2015

PER CURIAM

         In this appeal, the Court considers whether an individual convicted of a sex offense enumerated in N.J.S.A.
2C:7-2(b), based on multiple acts of unlawful sexual contact with a minor to whom he is related, has committed a
“sole sex offense” within the scope of the household/incest exception set forth in N.J.S.A. 2C:7-13(d)(2), and is
therefore within that exception to the internet registry.

          On June 8, 2011, N.B., then nineteen years of age, was indicted for one count of first-degree aggravated
sexual assault, two counts of second-degree sexual assault, and one count of third-degree endangering the welfare of
a child. The charges arose from allegations that N.B. sexually assaulted his half-sister, a minor, when they were
living in the same household. Registrant N.B. later pled guilty to one count of sexual assault by sexual contact with
a child under the age of thirteen, admitting to several acts of sexual contact with his half-sister.

          In accordance with the requirements of Megan’s Law, N.J.S.A. 2C:7-8, and the Attorney General
Guidelines for Law Enforcement for the Implementation of Sex Offender Registration and Community Notification
Laws 29-30 (rev’d Feb. 2007) (Attorney General Guidelines), the trial court held a hearing to determine whether
N.B. would be assigned to Tier 1 (low risk of re-offense), Tier 2 (moderate risk of re-offense) or Tier 3 (high risk of
re-offense). The trial court determined that N.B. should be designated a Tier 2 offender, presenting a moderate risk
of re-offense.

         The trial court also heard arguments as to whether N.B. met the requirements for the household/incest
exception to internet registration under N.J.S.A. 2C:7-13(d)(2), which exempts from public access the registration
record of an individual convicted of a “sole sex offense” that is committed “under circumstances in which the
offender was related to the victim by blood or affinity to the third degree or was a resource family parent, a
guardian, or stood in loco parentis within the household[.]” The trial court determined that N.B. did not qualify for
the household/incest exception and ordered that he be included in the Megan’s Law internet registry.

         An appellate panel affirmed the trial court’s determination that N.B. was not entitled to invoke the
household/incest exception, concluding that N.B.’s multiple offenses against a single victim at different points in
time precluded the application of the household/incest exception.

         The Court granted registrant N.B.’s petition for certification. 217 N.J. 623 (2014).

HELD: A 2004 amendment defining the term “sole sex offense” indicates that the household/incest exception applies
to the conviction here: a single conviction for a violation of N.J.S.A. 2C:14-2(b), “under circumstances in which the
offender [is] related to the victim by blood or affinity to the third degree,” notwithstanding the offender’s admission to
multiple acts of sexual contact against the victim. Therefore, N.B. is within the household/incest exception of N.J.S.A.
2C:7-13(d)(2). The matter is remanded to the trial court for a determination as to whether N.B.’s registration record
should be made available to the public, notwithstanding the applicability of the household/incest exception.

1. The registration provision of Megan’s Law was enacted to “permit law enforcement officials to identify and alert
the public when necessary for the public safety,” and “provide law enforcement with additional information critical
to preventing and promptly resolving incidents involving sexual abuse and missing persons.” N.J.S.A. 2C:7-1.
Registration with law enforcement is required if an individual “has been convicted, adjudicated delinquent or found
not guilty by reason of insanity for commission of” certain enumerated sex offenses. N.J.S.A. 2C:7-2(a)(1). The
Legislature amended Megan’s Law in 2001 to make information in the State registry about certain sex offenders

                                                           1
publicly available on the internet. However, an offender’s individual registration record is ordinarily excluded from
the internet registry if the offender has been adjudged to have a moderate risk of re-offense and his or her “sole sex
offense” is within one of three exceptions set forth in the statute. (pp. 9-11)

2. The provision that is the subject of this appeal, N.J.S.A. 2C:7-13(d)(2), is the second of the three exceptions to
the internet registry. That provision exempts from public access individual registration records of certain offenders
deemed to pose a “moderate” risk of re-offense. N.J.S.A. 2C:7-13(d)(2) applies if three requirements are met: (1)
the offender must present a “moderate” risk of re-offense; (2) the offender’s “sole sex offense” must be a conviction
or acquittal by reason of insanity for a violation of sexual assault or criminal sexual contact; and (3) the offender
must be “related to the victim by blood or affinity to the third degree or [have been] a resource family parent, a
guardian,” or the offender must have “stood in loco parentis within the household[.]” The term “sole sex offense”
was undefined in the original statute, but, in 2004, a series of amendments provided a statutory definition of the term
as it appears in N.J.S.A. 2C:7-13(d): “For purposes of this subsection, “sole sex offense” means a single conviction,
adjudication of guilty or acquittal by reason of insanity, as the case may be, for a sex offense which involved no
more than one victim, no more than one occurrence or, in the case of an offense which meets the criteria of
paragraph (2) of this subsection, members of no more than a single household.” (pp. 12-14)

3. Here, the Court must determine whether the Legislature intended that an offender, whose conviction otherwise
meets the requirements of N.J.S.A. 2C:7-13(d), qualifies for the household/incest exception notwithstanding his or
her admission to more than one instance of sexual contact with a victim who is his or her relative. As applied to this
case, the text of N.J.S.A. 2C:7-13(d)(2) itself is ambiguous. However, the 2004 amendment defining “sole sex
offense” provides more compelling evidence of the Legislature’s intent, and directly addresses the issue raised by
this appeal. That clause distinguishes between the exceptions prescribed by N.J.S.A. 2C:7-13(d)(1) and (d)(3), and
the household/incest exception at issue here. As applied to subparagraphs (d)(1) and (d)(3), the statute excludes an
offender if his or her offense involves more than one victim or more than one occurrence. N.J.S.A. 2C:7-13(d). In
contrast, an offender in the household/incest category may qualify for the exception in a broader range of cases:
those which involve “no more than one victim, no more than one occurrence or . . . members of no more than a
single household.” N.J.S.A. 2C:7-13(d) (emphasis added). (pp. 14-18)

4. The Court must interpret laws so as to give meaning to all of the Legislature’s statutory text. Here, a construction
of N.J.S.A. 2C:7-13(d) that applies the N.J.S.A. 2C:7-13(d)(2) exception to individuals such as N.B., whose “sole
sex offense” meets the criteria of that exception and involves “members of no more than a single household,” gives
meaning to every word chosen by the Legislature. The legislative history of the 2004 amendment, including the
statements of the Senate and Assembly committees that reported on the bill, is consistent with this construction.
Accordingly, the Court concludes that the Legislature intended the household/incest exception to apply to a
registrant whose single conviction otherwise meets the requirements of N.J.S.A. 2C:7-13(d)(2) and involves more
than one instance of sexual contact with a single victim who is within his or her household. (pp. 19-21)

5. The Court notes that even if one of the exceptions of N.J.S.A. 2C:7-13(d) applies to a given offender, that
offender’s registration record may nonetheless be made available to the public through the internet if certain
statutory requirements are met. Accordingly, the Court remands to the trial court for a determination as to whether
N.B.’s registration record should be made available to the public, notwithstanding the applicability of the
household/incest exception of N.J.S.A. 2C:7-13(d)(2). (pp. 22-23)

         The judgment of the Appellate Division is REVERSED, and the matter is REMANDED to the trial court
for proceedings consistent with this opinion.

       CHIEF JUSTICE RABNER; JUSTICES LaVECCHIA, ALBIN, PATTERSON, FERNANDEZ-
VINA, and SOLOMON; and JUDGE CUFF (temporarily assigned) join in this opinion.




                                                          2
                                        SUPREME COURT OF NEW JERSEY
                                          A-94 September Term 2013
                                                   073613


IN THE MATTER OF REGISTRANT
N.B. APPLICATION FOR JUDICIAL
REVIEW OF NOTIFICATION AND
TIER CLASSIFICATION



         Argued February 3, 2015 – Decided July 7, 2015

         On certification to the Superior Court,
         Appellate Division.

         James H. Maynard argued the cause for
         appellant N.B. (Maynard & Sumner,
         attorneys).

         Colleen F. Hannon, Assistant Prosecutor,
         argued the cause for respondent State of New
         Jersey (Gaetano T. Gregory, Acting Hudson
         County Prosecutor, attorney; Anneris V.
         Hernandez, Assistant Prosecutor, on the
         brief).

    PER CURIAM

    The statutory scheme known as “Megan’s Law,” N.J.S.A. 2C:7-

1 to -19, requires that prescribed categories of sex offenders

register with law enforcement agencies through a central

registry maintained by the Superintendent of State Police.

N.J.S.A. 2C:7-2(a)(1), 4(d).    The public is given access to the

registration record of an individual who has been convicted of

certain enumerated sex offenses if the individual’s risk of re-

offense is either “high,” or “moderate or low” and the conduct


                                 1
was repetitive and compulsive.   N.J.S.A. 2C:7-13(b).   However,

an offender’s individual registration record is ordinarily

excluded from the internet registry if the offender has been

adjudged to have a moderate risk of re-offense and his or her

“sole sex offense,” which subjects him or her to Megan’s Law, is

within one of three exceptions set forth in the statute.

N.J.S.A. 2C:7-13(d).

    One of the exceptions is the “household/incest” exception

defined in N.J.S.A. 2C:7-13(d)(2).    That provision exempts from

public access the registration record of an individual convicted

of a “sole sex offense” that is committed “under circumstances

in which the offender was related to the victim by blood or

affinity to the third degree or was a resource family parent, a

guardian, or stood in loco parentis within the household[.]”

N.J.S.A. 2C:7-13(d)(2).

    This appeal requires that we determine whether an

individual convicted of a sex offense enumerated in N.J.S.A.

2C:7-2(b), based on multiple acts of unlawful sexual contact

with a minor to whom he is related, has committed a “sole sex

offense” within the scope of the household/incest exception set

forth in N.J.S.A. 2C:7-13(d)(2), and is therefore within that

exception to the internet registry.    Registrant N.B. pled guilty

to one count of sexual assault by sexual contact with a child

under the age of thirteen, admitting to several acts of sexual

                                 2
contact with his half-sister.   The trial court determined that

N.B. did not qualify for the household/incest exception set

forth in N.J.S.A. 2C:7-13(d)(2) and ordered that he be included

in the Megan’s Law internet registry.    An appellate panel

affirmed the trial court’s determination that N.B. was not

entitled to invoke the household/incest exception.

    We reverse the panel’s judgment.     Although we conclude that

the text of N.J.S.A. 2C:7-13(d)(2) is ambiguous and no clear

indication of legislative intent can be derived from that

provision’s plain language, a 2004 amendment to N.J.S.A. 2C:7-

13(d) that defined the term “sole sex offense” provides evidence

of legislative intent and clarifies the ambiguity.     L. 2004, c.

151 (codified at N.J.S.A. 2C:7-13(d)).     Construed in a manner

that gives meaning to all of the words chosen by the

Legislature, that provision indicates that N.J.S.A. 2C:7-

13(d)(2) applies to the conviction here:    a single conviction

for a violation of N.J.S.A. 2C:14-2(b), “under circumstances in

which the offender [is] related to the victim by blood or

affinity to the third degree,” notwithstanding the offender’s

admission to multiple acts of sexual contact against the victim.

Therefore, N.B. is within the household/incest exception of

N.J.S.A. 2C:7-13(d)(2).

    Pursuant to N.J.S.A. 2C:7-13(e), we remand to the trial

court for a determination as to whether N.B.’s registration

                                3
record should be made available to the public, notwithstanding

the applicability of the household/incest exception of N.J.S.A.

2C:7-13(d)(2).

                                I.

    On June 8, 2011, N.B., then nineteen years of age, was

indicted for one count of first-degree aggravated sexual

assault, N.J.S.A. 2C:14-2(a)(1); two counts of second-degree

sexual assault, N.J.S.A. 2C:14-2(b); and one count of third-

degree endangering the welfare of a child, N.J.S.A. 2C:24-4(a).

The charges arose from allegations that N.B. sexually assaulted

his half-sister, a minor, when they were living in the same

household.

    N.B. entered into a plea agreement with the State.     He

agreed to plead guilty to one count of second-degree sexual

assault.   The State agreed to move to dismiss the remaining

counts of the indictment and to recommend a sentence consisting

of a three-year suspended sentence, mandatory registration with

local police pursuant to N.J.S.A. 2C:7-2(a), notification to the

community according to his tier ranking, N.J.S.A. 2C:7-6, and

Parole Supervision for Life (PSL), N.J.S.A. 2C:43-6.4.   The

State and N.B. agreed that his plea would dispose of all charges

in the indictment, as well as any potential charges that arose

from N.B.’s contact with his half-sister before he reached the

age of eighteen.

                                 4
       During N.B.’s plea hearing, his counsel advised the trial

court that N.B. was not contesting allegations concerning

incidents that occurred when he was a juvenile, in order that he

would not later face charges arising from those allegations.

N.B. admitted on the record that he had sexual contact with the

victim on certain dates between April 14, 2010, and February 5,

2011, when he was a juvenile.    N.B. did not admit to any offense

involving a victim other than his half-sister.     The court

accepted N.B.’s plea and subsequently imposed a three-year

suspended sentence, subject to the provisions of Megan’s Law and

PSL.

       In accordance with the requirements of Megan’s Law,

N.J.S.A. 2C:7-8, and the Attorney General Guidelines for Law

Enforcement for the Implementation of Sex Offender Registration

and Community Notification Laws 29-30 (rev’d Feb. 2007)

(Attorney General Guidelines), the trial court held a hearing to

determine whether N.B. would be assigned to Tier 1 (low risk of

re-offense), Tier 2 (moderate risk of re-offense) or Tier 3

(high risk of re-offense).     The trial court agreed with the

State’s assessment of N.B. under a series of criteria rankings

set forth in the Registrant Risk Assessment Scale (RRAS) and

that N.B. should be designated a Tier 2 offender, presenting a

moderate risk of re-offense.



                                  5
    The trial court also heard arguments as to whether N.B. met

the requirements for the household/incest exception to internet

registration under N.J.S.A. 2C:7-13(d)(2).      The State argued

that N.B. did not satisfy that exception because he had admitted

to multiple offenses over several years.      It also opposed

application of the exception to N.B. because, in one reported

incident, N.B. allegedly made a sexual comment to a child who

was a friend of his half-sister.      N.B. argued that he committed

a “sole sex offense,” within the meaning of N.J.S.A. 2C:7-13(d),

because a single conviction for multiple incidents constituted

one “offense.”    The trial court ruled in favor of the State and

held that N.B. did not meet the criteria for the

household/incest exception under N.J.S.A. 2C:7-13(d)(2).        In the

wake of that holding, the trial court did not make a finding as

to whether N.B.’s registration record should be made available

to the public under N.J.S.A. 2C:7-13(e).

    The trial court ordered that specific schools and community

organizations located within one-half mile of N.B.’s residence

be notified, pursuant to N.J.S.A. 2C:7-8(c) and the Attorney

General Guidelines, and that N.B. be listed on the Megan’s Law

internet registry, as mandated by N.J.S.A. 2C:7-13(b).      With the

consent of the State, the trial court stayed the Megan’s Law

notification and internet registration provisions of its order,

pending appeal.

                                  6
    N.B. appealed, arguing that interviews of his half-sister

and her friend were improperly conducted and that the trial

court had therefore incorrectly assessed one of the RRAS

criteria.   The trial court, on remand, reviewed videotapes of

the interviews and a statement by the victim’s mother, and

reaffirmed its decision assigning N.B. a Tier 2 designation.

    N.B. then challenged several of the trial court’s RRAS

findings.   The Appellate Division affirmed, finding clear and

convincing evidence to support the trial court’s determinations

with respect to the challenged RRAS criteria.   It also concurred

with the trial court’s construction of N.J.S.A. 2C:7-13(d)(2),

holding that the trial court did not abuse its discretion when

it concluded that N.B.’s multiple offenses against a single

victim at different points in time precluded the application of

the household/incest exception.

    We granted certification.     217 N.J. 623 (2014).

                                II.

    N.B. urges the Court to construe N.J.S.A. 2C:7-13(d) to

create two alternative definitions of “sole sex offense”:

first, an offense involving “no more than one occurrence” and

“no more than one victim,” and second, an offense involving

“members of no more than a single household.”    He argues that

even if an offender has committed more than one offense, and

therefore does not meet the requirements of the first

                                  7
alternative, he or she can still qualify for the

household/incest exception if his or her offenses involved one

or more members of a single household.    N.B. also advances a

public policy argument, arguing that the Attorney General

Guidelines reflect persuasive evidence that sex offenders who

are related to their victims have a low rate of recidivism.

     The State counters that N.B.’s plea allocution involved

admissions that preclude application of the N.J.S.A. 2C:7-

13(d)(2) exception because he conceded that he committed

multiple sex offenses.   In the State’s view, no matter which of

N.J.S.A. 2C:7-13(d)’s three exceptions is at issue, an

individual does not qualify for an exception to the internet

registry if he or she has committed more than one sex offense

within the meaning of the statute.    The State contends that the

Appellate Division properly affirmed the trial court’s

determination that the household/incest exception does not apply

to N.B.1

                               III.

                                A.




1 The State also addresses arguments raised by N.B. before the
trial court and the Appellate Division concerning the propriety
of his Tier 2 designation under N.J.S.A. 2C:7-8. N.B. has not
raised those issues before us, and accordingly, we do not
address them.
                                8
     We review de novo the holdings of the Appellate Division

and the trial court construing the household/incest exception of

N.J.S.A. 2C:7-13(d)(2).   The question is one of statutory

interpretation, and accordingly, we are “neither bound by, nor

required to defer to, the legal conclusions of a trial or

intermediate appellate court.”   State v. Gandhi, 201 N.J. 161,

176 (2010); see also State v. Williams, 218 N.J. 576, 586 (2014)

(citing Toll Bros v. Twp. of W. Windsor, 173 N.J. 502, 549

(2002)).

     The registration provision of Megan’s Law was enacted to

“permit law enforcement officials to identify and alert the

public when necessary for the public safety,” and “provide law

enforcement with additional information critical to preventing

and promptly resolving incidents involving sexual abuse and

missing persons.”   N.J.S.A. 2C:7-1.   Registration with law

enforcement is required if an individual “has been convicted,

adjudicated delinquent or found not guilty by reason of insanity

for commission of” certain enumerated sex offenses.   N.J.S.A.

2C:7-2(a)(1).2


2 The registration requirement applies if an offender is
“convicted, adjudicated delinquent or found not guilty by reason
of insanity for” a “sex offense,” defined as “[a]ggravated
sexual assault, sexual assault, aggravated criminal sexual
contact, kidnapping pursuant to [N.J.S.A. 2C:13-1(c)(2)] or an
attempt to commit any of these crimes if the court found that
the offender’s conduct was characterized by a pattern of


                                 9
    An individual subject to the registration requirement must

notify appropriate law enforcement officials upon a change of

address, job, or school; failure to provide the required

notification is currently a fourth-degree offense.     N.J.S.A.

2C:7-2(d).   An offender deemed to be repetitive or compulsive

must verify his or her address with law enforcement every ninety

days; other offenders must verify annually.     N.J.S.A. 2C:7-2(e).

    Through Megan’s Law, the Legislature also provided for

public notification.   The statute authorizes law enforcement

agencies “to release relevant and necessary information

regarding sex offenders to the public when the release of the

information is necessary for public protection[.]”     N.J.S.A.

2C:7-5(a).   Upon release from incarceration, local law

enforcement must provide notification of the inmate’s release to

the community.   N.J.S.A. 2C:7-6.    The Attorney General

Guidelines, promulgated pursuant to N.J.S.A. 2C:7-8(a), “provide

for three levels of notification depending upon the risk of re-

offense . . . .”   N.J.S.A. 2C:7-8(c).3   If the risk of re-offense



repetitive, compulsive behavior, regardless of the date of the
commission of the offense or the date of conviction[.]”
N.J.S.A. 2C:7-2(a)(1), (b)(1).

3 A given offender’s risk of re-offense is assessed under the
RRAS, developed by mental health and law enforcement experts.
IMO Registrant C.A., 146 N.J. 71, 82 (1996). The RRAS contains
four categories: seriousness of offense, offense history,
characteristics of offender, and community support; within those


                                10
is low, law enforcement agencies likely to encounter the

registrant are notified.   N.J.S.A. 2C:7-8(c)(1).   If the risk of

re-offense is moderate, organizations in the community are also

notified.   N.J.S.A. 2C:7-8(c)(2).   If the risk of re-offense is

high, notification is also given to members of the public who

are likely to encounter the registrant.    N.J.S.A. 2C:7-8(c)(3).

     Under the authority of a constitutional amendment adopted

in 2000, N.J. Const. art. IV, § 7, ¶ 12, the Legislature amended

Megan’s Law in 2001 to make information in the State registry

about certain sex offenders publicly available on the internet.4

L. 2001, c. 167 (codified at N.J.S.A. 2C:7-13).     The Legislature

found that public access to the registry of sex offenders via

the internet “would make this information readily accessible to



categories are thirteen risk assessment criteria, which include
“the statutory factors as well as other factors deemed relevant
to re-offense.” Ibid. The offender is assessed as low,
moderate, or high risk for each of the thirteen criteria, and
the offender’s risk of re-offense is calculated. Ibid. “[A]
tier classification made on the basis of the [RRAS] should be
afforded deference[.]” Id. at 108.

4 Although the statute authorizes law enforcement to “exclude
from the Internet registry the registration information of
certain sex offenders,” N.J.S.A. 2C:7-12, the information
generally available to the public includes identifying
information about the offender, such as name, address, aliases,
“age, race, sex, date of birth, height, weight, hair,” scars or
tattoos, and a photograph, as well as information about the
offense(s), including convictions for certain sex offenses, date
and location of disposition, a description of the offense,
victim’s gender, victim’s age group, and the offender’s “modus
operandi,” N.J.S.A. 2C:7-113(g).

                                11
parents and private entities, enabling them to undertake

appropriate remedial precautions to prevent or avoid placing

potential victims at risk.”   N.J.S.A. 2C:7-12.   The Legislature

also provided protections for offenders from threats, harassment

and misuse of the information disclosed.   N.J.S.A. 2C:7-14(a);

N.J.S.A. 2C:7-16.

    The provision that is the subject of this appeal, N.J.S.A.

2C:7-13(d)(2), exempts from public access individual

registration records, which would otherwise be included on the

internet registry, of certain offenders deemed to pose a

“moderate” risk of re-offense:

         d. The individual registration record of an
         offender whose risk of re-offense has been
         determined to be moderate and for whom the
         court has ordered notification in accordance
         with [N.J.S.A. 2C:7-8(c)(2)] shall not be made
         available to the public on the Internet
         registry if the sole sex offense committed by
         the offender which renders him subject to the
         requirements of [Megan’s Law] is one of the
         following:

              (1) An adjudication of delinquency for
              any sex offense as defined in [N.J.S.A.
              2C:7-2(b)(2)];

              (2) A conviction or acquittal by reason
              of insanity for a violation of [N.J.S.A.]
              2C:14-2 or [N.J.S.A.] 2C:14-3 under
              circumstances in which the offender was
              related to the victim by blood or
              affinity to the third degree or was a
              resource family parent, a guardian, or
              stood in loco parentis within the
              household; or


                                 12
                (3) A conviction or acquittal by reason
                of insanity for a violation of [N.J.S.A.]
                2C:14-2 or [N.J.S.A.] 2C:14-3 in any case
                in which the victim assented to the
                commission of the offense but by reason
                of age was not capable of giving lawful
                consent.

           [N.J.S.A. 2C:7-13(d).]

       N.J.S.A. 2C:7-13(d)(2) applies if three requirements are

met.   First, the offender must present a “moderate” risk of re-

offense.   Ibid.   Second, the offender’s “sole sex offense” must

be “[a] conviction or acquittal by reason of insanity for a

violation of [N.J.S.A. 2C:14-2 (sexual assault)] or [N.J.S.A.

2C:14-3 (criminal sexual contact)].”    Ibid.   Third, the offender

must be “related to the victim by blood or affinity to the third

degree or [have been] a resource family parent, a guardian,” or

the offender must have “stood in loco parentis within the

household[.]”   Ibid.

       The term “sole sex offense” was undefined in the original

statute.   In a 2004 series of amendments to Megan’s Law, the

Legislature provided, for the first time, a statutory definition

of the term “sole sex offense” as it appears in N.J.S.A. 2C:7-

13(d):

           For purposes of this subsection, “sole sex
           offense”    means   a    single    conviction,
           adjudication of guilty or acquittal by reason
           of insanity, as the case may be, for a sex
           offense which involved no more than one
           victim, no more than one occurrence or, in the
           case of an offense which meets the criteria of

                                 13
          paragraph (2) of this subsection, members of
          no more than a single household.

    Since the 2004 amendment, the Legislature has not further

clarified its intent with respect to the household/incest

exception at issue in this appeal.

                                B.

    It is undisputed that N.B. meets several of the

requirements of N.J.S.A. 2C:7-13(d).   The trial court deemed his

risk of re-offense to be “moderate” and subjected him to the

notification provisions of N.J.S.A. 2C:7-8(c)(2).   Moreover,

N.B. was convicted of “a violation of [N.J.S.A.] 2C:14-2 . . .

under circumstances in which the offender was related to the

victim by blood or affinity to the third degree,” N.J.S.A. 2C:7-

13(d)(2), as his plea of guilty to second-degree sexual assault

was premised entirely on sexual contact with his minor half-

sister.   He had only a single sexual assault conviction for

conduct within the scope of N.J.S.A. 2C:7-13(d)(2), and only one

victim was involved.   N.B., however, admitted in his plea

allocution to sexual contact with his half-sister on multiple

occasions.   Accordingly, we must determine whether the

Legislature intended that an offender, whose conviction

otherwise meets the requirements of N.J.S.A. 2C:7-13(d),

qualifies for the household/incest exception notwithstanding his




                                14
or her admission to more than one instance of sexual contact

with a victim who is his or her relative.

    In that inquiry, we rely upon settled principles of

statutory construction.    “The primary goal of statutory

interpretation ‘is to determine as best [as possible] the intent

of the Legislature, and to give effect to that intent.’”    State

v. Lenihan, 219 N.J. 251, 262 (2014) (quoting State v. Hudson,

209 N.J. 513, 529 (2012)); see also State v. Shelley, 205 N.J.
320, 323 (2011).    “[T]he best indicator of that intent is the

plain language chosen by the Legislature.”    Gandhi, supra, 201

N.J. at 176.   The Legislature has instructed that, when

construing “its statutes, ‘words and phrases shall be read and

construed with their context, and shall, unless inconsistent

with the manifest intent of the Legislature or unless another or

different meaning is expressly indicated, be given their

generally accepted meaning, according to the approved usage of

the language.’”    State v. Bolvito, 217 N.J. 221, 228 (2014)

(quoting N.J.S.A. 1:1-1).

    “When the Legislature’s chosen words lead to one clear and

unambiguous result, the interpretative process comes to a close,

without the need to consider extrinsic aids.”    Shelley, supra,

205 N.J. at 323.   A court “seek[s] out extrinsic evidence, such

as legislative history, for assistance when statutory language

yields ‘more than one plausible interpretation.’”    Id. at 323-24

                                 15
(quoting DiProspero v. Penn, 183 N.J. 477, 492-93 (2005)); see

also Patel v. N.J. Motor Vehicle Comm’n, 200 N.J. 413, 419

(2009) (stating that “if there is ambiguity in the statutory

language that leads to more than one plausible interpretation,

[a court] may turn to extrinsic evidence, including legislative

history, committee reports, and contemporaneous construction,

for further assistance in [its] interpretative task” (internal

quotation marks omitted)).   A court may also turn to extrinsic

evidence “if a literal reading of the statute would yield an

absurd result, particularly one at odds with the overall

statutory scheme.”   Wilson ex rel. Manzano v. City of Jersey

City, 209 N.J. 558, 572 (2012) (citations omitted).

    With those principles in mind, we consider the meaning of

the provision at issue.   As applied to this case, the text of

N.J.S.A. 2C:7-13(d)(2) itself is ambiguous.   On the one hand,

N.J.S.A. 2C:7-13(d)’s use of the term “sole sex offense”

suggests that the household/incest exception is available only

to offenders who commit a single act of sexual assault, and not

to offenders who have admitted to multiple offenses against a

single victim.   On the other hand, N.J.S.A. 2C:7-13(d)(2)

appears to govern when the “sole sex offense” is a single

conviction and the victim is the offender’s relative, even if

there is more than one instance of sexual contact.    N.J.S.A.



                                16
2C:7-13(d)(2).   Thus, the language of the original version of

N.J.S.A. 2C:7-13(d) is subject to conflicting interpretations.

    The 2004 amendment defining “sole sex offense,” however,

provides more compelling evidence of the Legislature’s intent.

In the first clause of that provision, the Legislature confirmed

that the exceptions presented in N.J.S.A. 2C:7-13(d) are limited

to offenders such as N.B., with a “single conviction,

adjudication of guilty or acquittal by reason of insanity” for

an enumerated sex offense.   N.J.S.A. 2C:7-13(d).   Thus, an

offender who has more than one conviction, adjudication or

acquittal by reason of insanity for an enumerated sex offense

may not invoke the exceptions of N.J.S.A. 2C:7-13(d).

    The second clause of the 2004 amendment that defined “sole

sex offense” directly addresses the issue raised by this appeal.

That clause distinguishes between the exceptions prescribed by

N.J.S.A. 2C:7-13(d)(1) and (d)(3), and the household/incest

exception at issue here.   See N.J.S.A. 2C:7-13(d).   As applied

to N.J.S.A. 2C:7-13(d)(1) and (d)(3), the statute limits “sole

sex offense” to “a single conviction, adjudication of guilty or

acquittal by reason of insanity, as the case may be,” for a sex

offense involving “no more than one victim, no more than one

occurrence . . . .”   N.J.S.A. 2C:7-13(d).   The statute thus

excludes an offender who otherwise meets the requirements of

N.J.S.A. 2C:7-13(d)(1) or N.J.S.A. 2C:7-13(d)(3) if his or her

                                17
offense involves more than one victim or more than one

occurrence.5

     In contrast, an offender in the household/incest category

governed by N.J.S.A. 2C:7-13(d)(2) may qualify for the exception

in a broader category of cases:     those which involve “no more

than one victim, no more than one occurrence or . . . members of

no more than a single household.”      N.J.S.A. 2C:7-13(d) (emphasis

added).   The statutory text suggests that N.J.S.A. 2C:7-13(d)(2)

is intended to be less restrictive than the two other exceptions

prescribed by N.J.S.A. 2C:7-13(d).

     That distinction is significant.      If, as the State

contends, the Legislature intended that none of the three

exceptions set forth in N.J.S.A. 2C:7-13(d) are available to a

registrant whose sex offense involves more than one victim or

more than one occurrence, then it would have left out several of

the words that appear in the statute.     For all three of the

exceptions set forth in N.J.S.A. 2C:7-13(d), the Legislature

would have limited “sole sex offense” to a single conviction,

adjudication or acquittal by reason of insanity “for a sex




5 N.J.S.A. 2C:7-13(d)(1) applies when the offender has been
adjudicated delinquent for a sex offense under N.J.S.A. 2C:7-
2(b)(2), rather than convicted as an adult. N.J.S.A. 2C:7-
13(d)(3) applies when the offender has been convicted or
acquitted by reason of insanity of violating N.J.S.A 2C:14-2 or
-3 when an underage victim assented to the commission of the
offense. N.J.S.A. 2C:7-13(d)(3).
                                  18
offense which involved no more than one victim, no more than one

occurrence.”   N.J.S.A. 2C:7-13(d).   Instead, the Legislature

separately addressed the household/incest exception in the final

clause of N.J.S.A. 2C:7-13(d):   “or, in the case on an offense

which meets the criteria of [N.J.S.A. 2C:7-13(d)(2)], members of

no more than a single household.”     If the State is correct, and

none of the statute’s three exceptions are available to an

offender whose offenses involved more than one victim and one

occurrence, then the final clause of the statute is superfluous.

    Such an interpretation would contravene the canon of

statutory construction that directs courts to interpret laws so

as to give meaning to all of the Legislature’s statutory text.

In re Civil Commitment of J.M.B., 197 N.J. 563, 573 (2009)

(“Interpretations that render the Legislature’s words mere

surplusage are disfavored.”); see also DKM Residential Props.

Corp. v. Twp. of Montgomery, 182 N.J. 296, 307 (2005) (“When

interpreting a statute or regulation, [the Court] endeavors to

give meaning to all words . . . .” (citations omitted)).     The

Court must “seek an interpretation that will ‘make the most

consistent whole of the statute.’”    State v. Sutton, 132 N.J.
471, 479 (1993) (quoting State v. A.N.J., 98 N.J. 421, 424

(1985)).   Here, a construction of N.J.S.A. 2C:7-13(d) that

applies the N.J.S.A. 2C:7-13(d)(2) exception to individuals such

as N.B., whose “sole sex offense” meets the criteria of that

                                 19
exception and involves “members of no more than a single

household,” gives meaning to every word chosen by the

Legislature.

    The legislative history of the 2004 amendment is consistent

with this construction of N.J.S.A. 2C:7-13(d).   The Senate and

Assembly committees that reported on the bill issued nearly

identical statements explaining the scope of the N.J.S.A. 2C:7-

13(d) exceptions to Megan’s Law registration requirements:

              These narrow exceptions apply to sex
         offenders deemed to be a moderate risk of re-
         offense who have committed no more than a
         single “Megan’s Law” sex offense which falls
         into one of the three enumerated categories.
         In rulings concerning these exceptions, courts
         have varied on the meaning of the “sole sex
         offense” requirement.      For example, some
         courts have construed this term to apply to
         offenses which involved only a single incident
         or occurrence, or no more than one victim.
         Other courts have construed this term more
         broadly, considering the term to contemplate
         the character, rather than the number of
         offenses committed by a defendant, and
         therefore applying the exception to offenders
         who had one conviction which involved multiple
         incidents   or   victims    but   which   were
         consolidated into separate counts of a single
         indictment.

              This bill clarifies the legislative
         intent by defining “sole sex offense” as a
         single conviction, adjudication of guilty or
         acquittal by reason of insanity, as the case
         may be, for a sex offense which involved no
         more than one victim, no more than one
         occurrence or, in the case of the incest
         exception, members of no more than a single
         household.    This clarification will help
         ensure that the statutory exemption from

                               20
          inclusion on the Internet registry is not
          improperly applied to repeat sex offenders who
          offend against more than one victim or who
          victimize a single individual more than once.

          [S. Comm. Statement to S. 1208 (May 6, 2004);
          Assemb. Comm. Statement to S. 1208 (June 3,
          2004).]

     Thus, the Senate and Assembly committee statements

reiterate the statutory language distinguishing “the incest

exception” of N.J.S.A. 2C:7-13(d)(2) from the narrower

exceptions set forth in N.J.S.A. 2C:7-13(d)(1) and (d)(3).    The

final sentence of each committee statement, which summarizes the

amendment, but omits the reference to the household/incest

exception of N.J.S.A. 2C:7-13(d)(2), does not nullify the

statutory language.

     Accordingly, we conclude that the Legislature intended the

household/incest exception to apply to a registrant whose single

conviction otherwise meets the requirements of N.J.S.A. 2C:7-

13(d)(2) and involves more than one instance of sexual contact

with a single victim who is within his or her household.

N.J.S.A. 2C:7-13(d)(2).6   N.J.S.A. 2C:7-13(d)(2) applies to N.B.,

who has a single conviction for one count of second-degree




6 If we have misconstrued the legislative intent, a clarifying
amendment by the Legislature can remedy any misperception.


                                21
sexual assault, premised upon his sexual contact with a

relative.7

                                  IV.

     Even if one of the exceptions of N.J.S.A. 2C:7-13(d)

applies to a given offender, that offender’s registration record

may nonetheless be made available to the public through the

internet if the requirements of N.J.S.A. 2C:7-13(e) are met:

             Notwithstanding the provisions of [N.J.S.A.
             2C:7-13(d)],   the   individual   registration
             record of an offender to whom an exception
             enumerated in [N.J.S.A. 2C:7-13(d)(1), (2) or
             (3)] applies shall be made available to the
             public on the Internet registry if the
             offender’s conduct was characterized by a
             pattern of repetitive, compulsive behavior, or
             the State establishes by clear and convincing
             evidence that, given the particular facts and
             circumstances   of   the   offense   and   the
             characteristics and propensities of the
             offender, the risk to the general public posed
             by the offender is substantially similar to
             that posed by offenders whose risk of re-
             offense is moderate and who do not qualify
             under the enumerated exceptions.

             [N.J.S.A. 2C:7-13(e).]

     Although the State argued before the trial court that

N.B.’s interaction with his half-sister’s friend indicated that


7 N.B.’s conviction was based on a plea allocution admitting to
acts only against a single victim, his half-sister.
Accordingly, we do not address whether an offender with a single
conviction premised upon multiple admitted acts upon multiple
victims, all within the household and to whom the offender was
related “by blood or affinity to the third degree . . . ,” would
fall within the household/incest exception of N.J.S.A. 2C:7-
13(d)(2).
                                  22
he might pose a greater risk to the public than a typical

offender in the household/incest category, the record does not

reveal a finding by the trial court under N.J.S.A. 2C:7-13(e).

Accordingly, on remand, N.B. should be included on the internet

registry if the trial court determines that his “conduct was

characterized by a pattern of repetitive, compulsive behavior,

or the State establishes by clear and convincing evidence that”

N.B. poses a risk to the general public that is “substantially

similar to that posed by offenders whose risk of re-offense is

moderate and who do not qualify under the enumerated

exceptions.”   N.J.S.A. 2C:7-13(e).

                                V.

    The judgment of the Appellate Division is reversed, and the

matter is remanded to the trial court for further proceedings in

accordance with this opinion.



     CHIEF JUSTICE RABNER; JUSTICES LaVECCHIA, ALBIN, PATTERSON,
FERNANDEZ-VINA, and SOLOMON; and JUDGE CUFF (temporarily
assigned) join in this opinion.




                                23
                 SUPREME COURT OF NEW JERSEY

NO.       A-94                               SEPTEMBER TERM 2013

ON CERTIFICATION TO            Appellate Division, Superior Court




IN THE MATTER OF REGISTRANT
N.B. APPLICATION FOR JUDICIAL
REVIEW OF NOTIFICATION AND
TIER CLASSIFICATION




DECIDED               July 7, 2015
                 Chief Justice Rabner                      PRESIDING
OPINION BY                 Per Curiam
CONCURRING/DISSENTING OPINIONS BY
DISSENTING OPINION BY


                                     REVERSE AND
  CHECKLIST
                                       REMAND
  CHIEF JUSTICE RABNER                    X
  JUSTICE LaVECCHIA                       X
  JUSTICE ALBIN                           X
  JUSTICE PATTERSON                       X
  JUSTICE FERNANDEZ-VINA                  X
  JUSTICE SOLOMON                         X
  JUDGE CUFF (t/a)                        X
  TOTALS                                  7